Ethridge, J.,
specially concurring:
I concur with the basis assigned in the controlling opinion for reversing the action of the circuit court. However, I think that an equally important and substantial reason why the order below was erroneous is that, under the ownership-in-place theory long ago adopted by Mississippi, an oil, gas and mineral lessee owns a present possessory estate in the surface as well as the minerals in the land; and that this interest is such an interest as is enforceable in an action of ejectment without the oil and gas lessor being a party to the suit, whether the lessor is a sovereign state or an individual.
The statutory action of ejectment in Mississippi is initially a possessory action, but title to the lands can be considered and adjudicated where it is necessary and proper to resolve the controversy. Miss. Code 1942, Secs. 778-830. Ejectment in practically all of the states has become a statutory action. And the general rule is that the lessor is neither a necessary nor a proper party to an action brought by or against a lessee. In 18 Am. Jur., Ejectment, Sec. 68, it is said that an action of ejectment may be brought “by a lessee to recover possession in his own behalf . . .” Anno., L. R. A. 1918A, 55. See 28 C. J. S., Sec. 52, ps. 901-904. And only persons in actual occupation are necessary parties defendant.
The Mississippi statutes recognize these principles. Sec. 778 says that ejectment “may be maintained in all cases where the plaintiff is legally entitled to the possession of the land sued for and demanded.” He may claim only an undivided interest or in part of the total estate. Code Secs. 785, 801, 817. Sec. 780 provides that an actual occupant is a necessary party, and all other persons claiming title or interest “may also in all cases *560be joined as defendant.” Sec. 782 states that every tenant sued in ejectment shall give notice to his landlord, and the landlord has a right to intervene as a defendant. A reversioner or remainderman may intervene as a party. Sec. 783. These and other statutes in this chapter indicate a legislative intent that a lessee with present possessory rights in the land is entitled to bring his action against an occupant.
Is an oil, gas, and mineral lessee a lessee with such a present possessory interest? The great weight of authority says that he is. 3 Summers, Oil and Gas (1938), Sec. 532, discusses this question in detail and the decisions dealing with it. Summers’ conclusions from the cases are as follows: “It is intention of the parties to an oil and gas lease, regardless of the type of the drilling clause, that the lessee shall have possession of so much of the surface as may be found necessary for the drilling of wells and producing oil and gas therefrom. It is always understood that the lessor or his tenants may have possession of such parts of the surface as are not necessary for oil and gas operations. It is true that the possession of the lessee may not be the exclusive possession of all of the surface, but it may be exclusive as to a part. If the lessee is prevented from taking such possession as he is entitled to under the lease, or is ousted therefrom by the lessor or any other person in possession, he should be able to recover that possession in ejectment regardless of the type of the granting clause of his lease.”
In 4 Summers, Oil and Gas, Sec. 652, these conclusions are further supported by a detailed discussion of “legal relations between lessor and lessee as to the use of the surface.” These views are in accordance with the ownership-in-place theory of oil and gas leases which has been adopted in Mississippi. Koenig v. Calcote, 199 Miss. 435, 450, 25 So. 2d 763 (1946). To the same effect are 24 Am. Jur., Gas and Oil, Sec. 164, and 58 C. J. S., Mines and Minerals, p. 421.
*561A leading case in point on the facts of the instant decision is Barnsdall v. Bradford Gas Co., 225 Pa. 338, 74 Atl. 207 (1909). An oil and gas lessee, never in possession of the premises, brought an action of ejectment to recover from a third party who did not claim under the lessor. The defense was that the oil and gas lease conveyed no present possessory interest in the surface of the land but was simply a license, and therefore was not sufficient to sustain an action of ejectment. This defense was rejected and the views summarized by Summers were adopted. Another leading case is Ewert v. Robinson, 289 Fed. 740, 35 A. L. R. 219 (C. C. A. 8th, 1923). See also Anno., “Bight Of Owner Of Interest In Minerals In Suit To Maintain Ejectment,” 35 A. L. R. 234 (1925); 2 Thornton, Oil and Gas, Sec. 563a.
Hence it is irrelevant whether a sovereign state is the oil and gas lessor. The accepted view is that an oil, gas and mineral lessee, certainly in a state adopting the ownership-in-place theory, has a present possessory interest in the surface of the lands which will support an action of ejectment, to the extent of those interests. The nature of the production requirements in the lease from the United States does not vitiate the effect of the granting clauses. And if on the merits appellants should prevail, the final judgment in ejectment would, of course, be limited to the extent of the interests owned by the oil and gas lessee. Miss. Code 1942, Secs. 785, 801, 817.
In brief, the lessor in the oil, gas, and mineral lease assigned to appellee is not a necessary party because the lessee has a present possessory interest, limited in scope but superior to that of the lessor, in the surface of the lands, as well as an estate in the minerals in place, which lessee can protect by an action of ejectment. For- this reason, as well as that assigned in the controlling opinion, I concur in the reversal and remand of this case.